Cassoday, J.
The only question presented is whether the defendant’s interest in the notes and mortgage, which Avere “proceeds derived from” the sale of his homestead. Avas exempt for the period of “ two years,” as provided by sec. 2983, R. S. It certainly Avas exempt if “ held with'the *318intention to procure another homestead therewith,” during that period. Ibid. The same is true if intended to be used during that time in. completing or improving such new homestead. We think the circuit court was justified in finding that such interest was held with such intent. The case comes squarely within the spirit and reasons of the repeated decisions of this court, which need not be again repeated. Hewett v. Allen, 54 Wis. 583; Scofield v. Hopkins, 61 Wis. 370; Binzel v. Grogan, 67 Wis. 147.
By the Court.— The order of the circuit court is affirmed.